— Appeal by defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered January 24, 1983, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt (see People v Contes, 60 NY2d 620). Defendant’s contentions that the charge was deficient, that he was prejudiced by the court’s failure to marshal the evidence, and that the prosecutor’s summation contained improprieties are unpreserved for appellate review, and, in any event, lack merit. We further find that defendant was accorded the effective assistance of counsel (see Strickland v Washington, 466 US _, 104 S Ct 2052; People v Wagner, 104 AD2d 457).
We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.